Filed 9/10/15 P. v. Garrett CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B260697

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA063390)
         v.

MARCUS DEWAYNE GARRETT,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court for the County of Los Angeles.
Charles A. Chung, Judge. Affirmed.


         Caneel C. Fraser, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                   _______________________________
       On October 28, 2014, defendant Marcus Dewayne Garrett was convicted by a jury
of carrying a dirk or dagger in violation of Penal Code section 21310, a felony.1 In a
separate proceeding, the trial court found defendant’s prior conviction in another state
qualified as a strike. The court sentenced defendant to six years in state prison (the upper
term, doubled for the strike).
       The facts were these. Deputy Sheriff Mike Reynolds was on patrol at 2:46 a.m. on
June 24, 2014, in a park area called Boeing Plaza, across the street from the Lancaster
sheriff’s station. He approached defendant, who was sleeping on a mattress, intending to
warn or cite him for illegal camping in the park. Two other men were there as well,
about 20 feet away.
       Deputy Reynolds woke defendant up and asked him for identification. (One of the
other men present later testified that Deputy Reynolds was “rude,” and woke up
defendant by kicking at his mat and yelling at him.) As defendant was digging through
his pockets, Deputy Reynolds noticed what “appeared to be possibly a knife in his right
pocket sticking out.” The deputy saw “approximately an inch of the end of the handle,”
and asked defendant about it. Defendant told him “it was a knife and he had it for his
protection.” Deputy Reynolds removed it from defendant’s pocket and saw it was a fixed
blade knife, with a metal blade about four and a half inches long. Deputy Reynolds then
arrested defendant. (He did not arrest the other two men, who complied with his request
to leave the area.)
       As he was transporting defendant across the street to the sheriff’s station in his
patrol vehicle, defendant spoke to Deputy Reynolds (who did not solicit any statements
from defendant). Defendant told the deputy “about a prior contact that occurred on June
8th with respect to [the] knife.” Defendant said “he had possessed the knife on



1       Penal Code section 21310 provides, with inapplicable exceptions, that “any person
in this state who carries concealed upon the person any dirk or dagger is punishable by
imprisonment in a county jail not exceeding one year or imprisonment pursuant to
subdivision (h) of Section 1170.”


                                              2
June 8th.”2 (The trial court later ruled defendant’s statements during transport to the
station were spontaneous statements that did not violate Miranda.)3
       At the outset of defendant’s preliminary hearing in July 2014, defendant indicated
he wanted the court to remove his attorney and appoint another. The court held a
Marsden hearing.4 After discussion with defendant and defense counsel, the court denied
the Marsden motion, finding counsel had properly represented defendant and would
continue to do so. At his arraignment, defendant renewed his Marsden motion, but told
the court he had nothing new to add to his initial motion. The court found there was no
cause to have another hearing.
       In August 2014, defendant filed a Pitchess motion,5 asking for materials
concerning complaints against Deputy Reynolds. The trial court found good cause to
conduct an in camera inspection of the deputy’s personnel records with respect to
“fabrication of charges, false arrest, perjury, dishonesty, and writing of false police
reports.” At the Pitchess hearing, the court found good cause for disclosure of certain
records.
       At trial, Deputy Reynolds testified to the facts described above. The defense
presented two witnesses. Jeffrey Monroe, a friend of defendant’s who was one of the two
men in the park when defendant was arrested, testified that defendant had a knife that he
used to “strip down kegs and things like that he recycles.” Mr. Monroe said defendant
usually kept the knife “either like on the concrete or near his mat,” and he had never seen


2       This refers to an incident discussed at an Evidence Code section 402 hearing.
Defendant told Deputy Reynolds he had been arrested on June 8th for stabbing someone,
and that he was carrying a knife different from the folding knife police found during that
incident. The court refused to allow mention of the arrest or the stabbing, but allowed the
district attorney to elicit defendant’s admission he had been carrying a knife on that date.

3      Miranda v. Arizona (1966) 384 U.S. 436.
4      People v. Marsden (1970) 2 Cal. 3d 118.

5      Pitchess v. Superior Court (1974) 11 Cal. 3d 531.

                                              3
defendant keep it in his pocket. He testified the knife was not in defendant’s pocket on
June 24th, and that defendant “had his knife on his mattress or next to him.”
       Merica Edwards, the coordinator at a soup kitchen, testified defendant had worked
with her there for the last two years, twice a week, and she had never seen him carry a
knife in his pocket. Defendant told her he had a knife he used for recyclables, to “open
sacks and stuff like that.”
       The jury found defendant guilty.
       Defendant waived his right to a jury trial on his prior conviction. At the court
trial, the prosecutor presented evidence of defendant’s conviction in Shelby County,
Tennessee in 1997 of second degree murder. The evidence showed defendant was
indicted for first degree murder with premeditation, and pled guilty to second degree
murder. Defense counsel argued there were no facts in the record about the murder;
second degree murder in Tennessee included a killing that results from the unlawful
distribution of certain drugs when the drug was the proximate cause of death; and “we are
looking at involuntary manslaughter, which by itself is not a strike.” The court indicated
further research on the Tennessee statute was necessary, and continued the hearing.
       The prosecutor then filed a sentencing memorandum, attaching as an exhibit the
plea transcript in the Tennessee proceeding. The transcript revealed that the defense
stipulated to “the facts had we gone to trial,” as follows: there was an altercation at a bar
or club “in which [defendant] and the victim . . . got into it, because [the victim] had
bumped into [defendant] there in the club.” Later, there was another exchange; defendant
and the victim went outside; and “there was some discussion between the two of them,
during which time [defendant] produced a handgun and did shoot [the victim].”
       The court found defendant suffered a qualifying strike prior. The court sentenced
defendant to the high term of three years, doubled, for a total of six years in state prison.
The court also imposed a $1,800 restitution fine; a $1,800 parole revocation fine (stayed);
a $40 court operation fee; and a $30 criminal conviction assessment fee. The court
ordered submission of a DNA sample and ordered custody credits totaling 336 days
(168 actual and 168 conduct).

                                              4
       The court stated its reasons for sentencing defendant to the high term: “You did
commit a murder and you were sentenced to 15 years. You were not out all that long
before you picked up a misdemeanor 273.5. It was just a handful of months after you
picked up the misdemeanor domestic violence that you were then caught with a weapon.
I fully recognize that you were homeless and that you had that on your person perhaps for
utility purposes, not necessarily as a weapon, but at this point in your life you are held to
a much stricter standard.”
       Defendant filed a timely appeal.
       Defendant’s appointed counsel filed a Wende brief (People v. Wende (1979)
25 Cal. 3d 436) requesting our independent review of the record. A declaration from
counsel stated that she had explained to defendant her evaluation of the record, her intent
to file a Wende brief, and defendant’s right to file a brief of his own and to relieve her as
counsel. Counsel also mailed a copy of the record on appeal to defendant. No
supplemental brief has been filed.
       We have reviewed the record on appeal, and find no arguable issues.
       Counsel has also requested us to conduct an independent review of the reporter’s
transcript of the Pitchess hearing. We have done so, and find no abuse of discretion in
the trial court’s orders. (People v. Mooc (2001) 26 Cal. 4th 1216, 1228; People v. Jackson
(1996) 13 Cal. 4th 1164, 1220-1221.)
       In short, we are satisfied that defendant’s appointed counsel has fully complied
with counsel’s responsibilities and that no arguable issues exist. (People v. Kelly (2006)
40 Cal. 4th 106, 109-110; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                      DISPOSITION
       The judgment is affirmed.
                                                  GRIMES, J.
       WE CONCUR:
                     RUBIN, Acting P. J.


                     FLIER, J.

                                              5